                                                  U.S. Department of Justice

                                                  Federal Bureau of Prisons


                                                  Federal Correctional Complex

                  U.S.D!l?R'PcTcOuf;T^|^,,Y       9300 South Wiliiuu Road

               * JAN 07 2021 ★                    Tiii'.son. Arizona R5756




                  BROOKLYN OFFICE
                                                  December 15, 2020



Honorable Frederic Block
 United States Distfi.c't • Court
Eastern District of New York
225 Cadman Plaza East;!
Brooklyn, NY 11201

RE:    Casso, Anthony
       Register No.: 16802-050
       Docket No.: 90-CR~4'I 6 {3-4 )-01

Dear Judge Block,

I regrec to inform vog that Mr. Anthony Casso died on December 15,
2020, due to complications from COVID-19 pneumonia.

Mr. Casso was sentenced          in the Eastern    District of               New York. He was
'given a Life sentence for Racketeering, Conspiracy to Commit Murder,
Muroer, Conspiracy to Bribe Labor Unions, Conspiracy to Commit
Extortion, and Conspiracy to Commit Income Tax Evasion. He was 78
years-old at the time of his death.

If you have any further questions, please do not hesitate to contact
me.                         '



Sincerely,




Dan'bn lipibert
Acting Complex Waraen




cc:   M. Rios, Regional director
      Western Regional CftLcc
